DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


    PNG
    media_image1.png
    382
    517
    media_image1.png
    Greyscale

Long and Short axis changed using MPEP § 2144.04(VI)(C) Rearrangement of Parts


Claim Rejections - 35 USC § 103
Claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (U.S. 3,564,811 A) and in view of Shawler (U.S. 4,899,888 A).
With regard to claim 1, Freeman discloses a packaging block (Freeman Annotated Fig. 4) comprising: a body section (Freeman Annotated Fig. 4) having an aperture (Freeman Annotated Fig. 4) defined therein; a hinge (Freeman Annotated Fig. 4) defining a first portion (Freeman Annotated Fig. 4) of the body section and a second portion (Freeman Annotated Fig. 4) of the body section, the first portion being rotatably coupled to the second portion via the hinge (Freeman Annotated Fig. 4) and wherein the aperture receives at least a portion of an article (48, Fig. 3) to facilitate securement of the article during packaging and transport.
Freeman does not disclose a plurality of selectively removable sections removably coupled to the body section, each removable section of the plurality of removable sections being hinged parallel with the hinge.
Shawler teaches a plurality of selectively removable sections capable of being removably coupled to the body section (Shawler, 101-106, Fig. 2B), each removable section of the plurality of removable sections capable of being hinged parallel with a hinge. 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the selectively removable sections as taught by Shawler to modify the invention of Freeman in order to provide a novel and improved adjustable 
 With regard to claim 2, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the aperture is oriented generally parallel to a long axis of the body section (Freeman Annotated Fig. 4).
With regard to claim 3, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the hinge is oriented generally parallel to a short axis of the body section (Freeman Annotated Fig. 4).
With regard to claim 4, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention.
Further, Shawler teaches wherein an effective width of the aperture is adjusted by removal of at least one section of the plurality of sections selectively removable sections (Shawler; C4:L44-46).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the adjustable aperture as taught by Shawler to modify the invention of Freeman-Shawler in order to cushion and support the front and rear surfaces of the article (Shawler; C2:L30-31).
With regard to claim 5, Freeman-Shawler and as applied above in claim 4 discloses the claimed invention.
Further, Shawler teaches wherein selective removal of the plurality of selectively removable sections facilitates receipt of articles of varying thickness into the aperture (Shawler, C2:L5-7).

With regard to claim 6, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the body section comprises a rectangular shape (Freeman Annotated Fig. 4).
With regard to claim 7, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the body section comprises a shock-absorbing material (C2:L21-23). 
With regard to claim 8, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the aperture is capable of receiving a corner region of an article (Fig. 3).
With regard to claim 9, Freeman-Shawler and as applied above in claim 1 discloses the claimed invention wherein the body section is capable of preventing movement of the74839-0525-1894v.1 53382-P003USPATENT APPLICATION article relative to a container (C2:L19-20).
With regard to claim 10, Freeman-Shawler and as applied above in claim 9 discloses the claimed invention wherein the body section is capable of securing the article in three dimensions (Fig. 3).
With regard to claim 16 Freeman discloses a packaging block comprising: a body section (Freeman Annotated Fig. 4) having a rectangular aperture defined therein (Freeman Annotated Fig. 4); a hinge (Freeman Annotated Fig. 4) defining a first portion of the body section (Freeman Annotated Fig. 4) and a second portion of the body 
Freeman does not disclose that the body section being formed of a shock absorbing material or a plurality of selectively removable sections capable of being removably coupled to the body section, each removable section of the plurality of removable sections being hinged parallel with the hinge.
Shawler teaches a body section being formed of shock absorbing material (Shawler; C3:L43-45) and plurality of selectively removable sections capable of being removably coupled to the body section (Shawler, 101-106, Fig. 2B), each removable section of the plurality of removable sections being hinged parallel with the hinge.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the selectively removable sections as taught by Shawler to modify the invention of Freeman in order to provide a novel and improved adjustable packing carton adapted for transporting generally rectilinear articles of various sizes (Shawler; C2:L5-7).
With regard to claim 17, Freeman-Shawler and as applied above in claim 16 discloses the claimed invention wherein the aperture is oriented generally parallel to a long axis of the body section (Freeman Annotated Fig. 4).
With regard to claim 18 Freeman-Shawler and as applied above in claim 16 discloses the claimed invention wherein the first hinge is oriented generally parallel to a short axis of the body section (Freeman Annotated Fig. 1).

Further, Shawler teaches wherein an effective width of the aperture is adjusted by removal of at least one section of the plurality of sections selectively removable sections (Shawler; C4:L44-46).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the adjustable aperture as taught by Shawler to modify the invention of Freeman-Shawler in order to cushion and support the front and rear surfaces of the article (Shawler; C2:L30-31).
With regard to claim 20 Freeman-Shawler and as applied above in claim 19 discloses the claimed invention.
Further, Shawler teaches wherein selective removal of the plurality of selectively removable sections facilitates receipt of articles of varying thickness into the aperture (Shawler, C2:L5-7).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the selectively removable sections as taught by Shawler to modify the invention of Freeman-Shawler such that the article is supported at each corner by segmented adjustable L-shaped resilient corner inserts (Shawler; 32-33).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735       

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735